DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 7/9/21 has been entered in full. Claims 1, 3, 9, 13, 44, 45 and 47-52 are amended. Claims 2, 4-8, 10-12, 14-39, are canceled. New claims … are added. Claims 1, 3, 9, 13 and 40-52 are pending.

Election/Restrictions
Election(s) of Species
Two elections of species are required, as follows.
(1) This application contains claims directed to the following patentably distinct species of antibody:
Ab1, Ab1.H, Ab2, Ab3, Ab4, Ab6, Ab7, Ab8, Ab9, Ab11, Ab12, Ab13, Ab14, Ab15, Ab16, Ab17, Ab18 or Ab19.
Currently, claims 1, 3, 9 and 40-52  are generic with respect to these species.
The species are independent or distinct because each antibody has a different structure based on its distinct heavy and light chain variable region amino acid sequences. In addition, these species are not obvious variants of each other based on the current record. There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; the species require a different field of search (employing different search queries).

(2) This application contains claims directed to the following patentably distinct species of additional active agent:
Beta-blocker, flunarizine, valproic acid, topiramate, amitriptyline, venlafaxine, gabapentin, naproxen, another analgesic, butterbur root, vitamin B2, magnesium, an 

The species are independent or distinct because each agent is compound with a different molecular structure. In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; the species require a different field of search (employing different search queries).

Applicants are required under 35 U.S.C. 121 to elect a single disclosed species of (1) antibody and (2) additional active agent, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species.
Should Applicants traverse on the ground that the species are not patentably distinct, evidence should be submitted or identified as of record, showing the species to 
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646